Case 0:19-cv-60043-BB Document 25-1 Entered on FLSD Docket 04/25/2019 Page 1 of 10


                                  I.INITED STATES DISTRICT COURT
                                  SOUTHERN DISTRTCT OF FLORIDA

                               CASE NO.: 19-CV-60043-BLOOM/VALLE


        GARFIELD SPENCE,

                               Plaintiff,

        vs.

        SOUTH ATLANTIC BEVERAGE INC., d/b/A
        HAPPY LIQUOR and KERALA PROPERTIES INC.,

                               Defendants.


                                            CONSENT DECREE

            This Consent Decree (this "Agreement") is made and entered into by and between
        GARFIELD SPENCE referred to in this Agreement as ("Plaintiff') and SOUTH
        ATLANTIC BEVERAGE INC., dlbla HAPPY LIQUOR and KERALA
        PROPERTIES INC. ("Defendants"). The signatories to this Agreement will be referred
        to jointly as the 'oParties." This Agreement is made as a compromise between the Parties
        for the complete and final settlement of their claims, differences, and causes of action with
        respect to the dispute described below.

                                                 Preamble

               WHEREAS, on or about January 6,2019, Plaintiff filed an action in the United
        States District Court forthe Southern District of Florida, entitled Garfield Spence v. South
        Atlantic Beverage Inc., d/b/a Happy Liquor and Kerala Properties Inc.,CaseNo: l9-CV-
        60043 (the "Action"), wherein Plaintiff asserted claims for injunctive relief against
        Defendants based uponpurported violations of Title III of the Americans with Disabilities
        Act, 42 U.S.C. l2l8l, et seq. (*ADA") and related claims for relief respecting the real
        property located at or about 2310 NW 3'd Avenue #2, Pompano Beach, FL 33060,
        Broward County Property Appraiser's Parpel ID 4842-26-AK-0020 (the "Facility");

                 WHEREAS, the Parties desire to compromise and fully and finally resolve and
        settle all actual and potential claims or litigation between them, to avoid the uncertainty,
        time and expense that would accompany such litigation;

                WHEREAS, the Parties have agreed to enter into this Agreement pursuant to
        which each and every claim and/or cause of action asserted or that could have been
        asserted by Plaintiff against Defendants shall be fully, forever, and finally released; and

               NOW, TIIEREFORE, in consideration ofthe covenants and mutual promises and
Case 0:19-cv-60043-BB Document 25-1 Entered on FLSD Docket 04/25/2019 Page 2 of 10


         agreements contained herein, and other valuable consideration, the sufficiency     of which
         is hereby acknowledged, the Parties agree as follows:

         1.     Attornevts Fees and Costs

                 1.1     Plaintiffand Defendants shall execute this Agreement in actual form rather
         than by electronic signature. Plaintiffs counsel, Douglas S. Schapiro, ESq., Schapiro
         Law Group, P.L., 7301-4. W. Palmetto Park Rd., #100A, Boca Raton, FL 33433, shall
         prepare a Joint Stipulation to Approve Consent Decree and Dismissal of Defendants
         with Prejudice to be distributed to all Parties for execution. Defendants agree to pay a
         total settlement amount which has been memorialized on a separate document and the
         amount of which shall remain confidential, unless required by the Court, whereupon all
         efforts shall be made to maintain confidentiality of the settlement amount. All payments
         shall be made payable to "Schapiro Law Group, P.L. Trust Account," with an
         indication that the check is issued "in settlement of Case No. 19-CV-60043.

                 1.2     Upon delivery to Plaintiff s Counsel of the fully executed Agreement and
         payment due with the executed Agreement referenced in I . I above Plaintiff shall promptly
         file the Joint Stipulation to Approve Consent Decree and Dismissal of Defendants with
         Prejudice, attaching a copy of the fully executed Agreement and proposed order of
         dismissal with prejudice.

                 1.3    Plaintiff agrees to take any and all additional steps required to obtain
         dismissal of the Action as set forth above. Except as set forth herein, each Party shall be
         responsible for payment of his or its own litigation expenses, costs and attorneys' fees.

                 1.4     Plaintiff and Plaintiff s Counsel acknowledge and agree that they are solely
         and entirely responsible for the payment and discharge of all federal, state, and local taxes,
         if any, that may, at any time, be found to be due upon or as a result of the Payment
         hereunder. Plaintiff and Plaintifls Counsel, and each of them, expressly acknowledge that
         Defendants have not made any representations regarding the tax consequences of any
         Payment received pursuant to this Agreement.

                 1.5   The Parties agree tl:mt a condition precedent for the validity of this
         Agreement is the Court's retaining jurisdiction to enforce the Agreement.




                                                       2
Case 0:19-cv-60043-BB Document 25-1 Entered on FLSD Docket 04/25/2019 Page 3 of 10



        2.      Alterations or Modi{ications to the Facilities

                2.1      The Parties hereto acknowledge and stipulate that Defendants shall modifr
        or alter the items expressly identified by and in the manner specified in Exhibit "A.'o The
        repairs or modifications identified in Exhibit "A" shall be completed in all respects no
        later than nine (9) months from the effective date of the execution of this Agreement,
        which shall be the date indicated by the last signatory to the Agreement. The time period
        for Completion by Defendants shall be subject to acts of God, force majeure, or events
        beyond the control of Defendants, such as inability to obtain building or zoning permits,
        failure of the city/county or state inspectors to make inspections, city/county/state work
        on adjacent roadways/sidewalks which delay implementation of this Agreement,
        contractor defaults or work stoppages. In the event of such unforeseen circumstances, the
        time period for completion of the alterations or modifications in Exhibit "A" shall be
        extended by the number of days reasonably attributable to such delay-causing event as
        long as Defendants provide notice to Plaintiff s Counsel prior to the original completion
        date set forth above.

               2.2     Upon completion of the removal of the barriers and the alterations and
        modifications set forth in Exhibit "A", Defendants shall provide written notice by certified
        or registered mail or via e-mail to Plaintiff s Counsel.
               2.3       Right to Inspection: The Parties stipulate that after Plaintiffs Counsel
        receives notice of the completion of the alterations or modifications described in Exhibit
        "A" or after the elapse of the nine (9) month time period set forth in Section 2.1 above,
        whichever is sooner, Plaintiff may inspect the Facility to ensure that Defendants have
        completed the repairs or modifications described in Exhibit o'A." Defendants shall provide
        Plaintiff or their representative reasonable access to the Facility to veriff completion of the
        work described in Exhibit "A."


               2.4     If an inspection contemplated herein reveals that any of the alterations or
        modifications described in Exhibit "A" have not been performed in a manner that does not
        materially comply with Exhibit "A," Plaintiffshall have the right to enforce this Agreement
        pursuant to Section 3.1.

               2.5     It is agreed by all parties that if
                                                o'A,"
                                                         and upon all of the above modifications
        being completed as set forth in Exhibit       the Facility will be fully compliant with the
        ADA pursuant to the readily achievable standard.
Case 0:19-cv-60043-BB Document 25-1 Entered on FLSD Docket 04/25/2019 Page 4 of 10



        3.      Enforcement Provisions

                   3.1  In the event the alterations and modifications described in Exhibit'oA" are
        not completed in the manner and time frame set forth in this Agreement, Plaintiffshall frst
        notiffthe Defendants' counsel, GinaCadogan, Esq., gina@cadoganlaw.com or300 S. Pine
        Island Rd., Suite 107, Plantation, FL 33324, in writing of the alleged deficiency with a
        period to cure the alleged deficiency within five (5) business days. After the expiration of
        the Notice and Opportunity to Cure Period, Plaintiff shall be entitled to file an action to
        obtain specific performance against Defendants or otherwise enforce the requirements of
        this Agreement. In any action to enforce this Agreement, the parties agree Detbndants'
        failure to timely modiff the property pursuant to Section 2.1 above is a material breach of
        the Agreement.

        4.      Comoromise

                   4.1  The Parties agree and acknowledge that this Agreement is the result of a
        compromise and shall never be construed as an admission of any liability, wrongdoing, or
        responsibility on the part of the Released Parties (as defined in Section 5.1 below). The
        Released Parties expressly deny any such liability, wrongdoing, or responsibility.


        5.      Mutual Release

                  5.1 In exchange for the good and valuable consideration set forth herein the
        suffrciency of which is hereby acknowledged, the Parties hereto mutually release each
        other, or through their corporate capacity, agents, employees, family members, partners,
        successors, assigns, and heirs, along with anyone claiming by or through them, jointly and
        severally (collectively the "Releasing Parties") hereby release, acquit, satisff and discharge
        the other, and along with any and all of their predecessors, agents, employees, assigns,
        heirs, offrcers, directors, shareholders, members, affiliated entities, and any entity or person
        related to them, jointly and severally, (hereinafter the "Released Partieso') from any and all
        claims, demands,liabilities, debts, judgments, damages, expenses, actions, causes of action
        or suits of any kind which the Releasing Parties may have, may have had, or may hereafter
        raise against the Released Parties, including but not limited to this subject litigation arising
        under Title III of the ADA including all claims by the Releasing Parties for attorneys' fees
        and costs, expert fees, litigation expenses, or any other amount, fee, and/or cost, with the
        exception of the attorneysi fees and costs required to be paid by the Defendants pursuant
        to paragraph I of this Agreement and any attorney's fees and costs incurred in the any
        future enforcement of this Agreement. This Release is strictly limited to the Facility.

                5.2      As a material inducement for Defendants to enter into this Agreement,
        Plaintiff represents and warrants that he is not aware of any pending tort, contract, or other
        legal claims against Defendants, other than the specific claims brought in this Action under
        Title III of the ADA, which are released under this Agreement.

                   5.3   Plaintiff represents and warrants that no portion of any of the matters
        released   by this Agreement and no portion of any recovery or settlement to which they
        might be entitled have been assigned or transferred to any other person, firm, or corporation
                                                       4
Case 0:19-cv-60043-BB Document 25-1 Entered on FLSD Docket 04/25/2019 Page 5 of 10


        not a Party to this Agreement, in any manner, including by way of subrogation or operation
        of law or otherw-ise.

        6.      Notice

                6.1    Unless otherwise provided in this Agreement or by law, all notices or other
        communications required or permitted by this Agreement or by law to be served on or
        delivered to any Party to this Agreement shall be delivered as follows:

        Defendants:

        SOUTH ATLANTIC BEVERAGE INC., dlbla HAPPY LIQUOR
         and KERALA PROPERTIES INC.
        c/o Gina Marie Cadogan, Esq.
        Cadogan Law
        300 S. Pine Island Road, Suite 107
        Plantation, FL 33324
        Or
        gina_@cadosanlaw.com
        kathy@cadoganlaw.com

        To Plaintiff:

        Douglas S. Schapiro, Esq. Schapiro
        Law Group, P.L.
        7301-A W. Palmetto Park Rd., #100A
        Boca Raton,FL 33433
        Or
        Schapiro@ schapirolawgroup. com



                6.2      AParty may change such address for the purpose of this paragraph by
        giving timely written notice of such change to all other Parties to this Agreement or
        disclosure on the Florida Bar Roll in the manner provided in this paragraph.
Case 0:19-cv-60043-BB Document 25-1 Entered on FLSD Docket 04/25/2019 Page 6 of 10


        7.      Free   Will

                7.1     The Parties acknowledge that each has had an opportunity to consult with
        counsel of their own choosing concerning the meaning, import, and legal significance of
        this Agreement, and that each has done so to the extent desired. ln addition, the Parties
        acknowledge that they each have read this Agreement, as signified by their signatures
        hereto, and are voluntarily executing the same after having had the opportunity to seek the
        advice of counsel for the purposes and consideration herein expressed.

        8.      Miscellaneous Terms and Conditions

                8.1    This Agreement oontains the complete settlement agreement between the
        Parties. Any and all prior agreements, representations, negotiations, and understandings
        between the Parties, oral or written, express or implied, with respect to the subject matter
        hereof are hereby superseded and merged herein.

                8.2    This Agreement may be executed in counte{parts or by copies transmitted
        by facsimile or email, all of which shall be given the same force and effect as the original.

                8.3     This Agreement may be modified only by a written document signed by all
        of the Parties. No waiver of this Agreement or of any of the promises, obligationso terms,
        or conditions hereof shall be valid unless it is wriuen and signed by the Party against whom
        the waiver is to be enforced.

                8.4      This Agreement shall be binding upon the Parties hereto, their
        predecessors, successors, parents, subsidiaries, affiliates, assigns, agents, directors,
        attorneys, officers, families, heirs, spouses, and employees.

                8.5     If any provision of this Agreement shall be finally determined to be invalid
        or unenforceable under applicable law by a court of competent jurisdiction, that part shall
        be ineffective to the extent of such invalidity or unenforceability only, without in any way
        af[ecting the remaining parts     of   said provision or the remaining provisions        of   this
        Agreement.

                8.6     The Parties acknowledge that they have reviewed this Agreement in its
        entirety and have had a full opportunity to negotiate its teflrs, and therefore waive all
        applicable rules of construction that any provision of this Agreement should be construed
        against its drafter and agree that all provisions of the Agreement shall be construed as a
        whole, according to the fair meaning of the language used.


                 8.7 Plaintiff represents that, otherthanthe Action, he has not filed or authorized
        the filing of any complaints, charges, or lawsuits against Defendants with any federal, state,
        or local court governmental agency, or administrative agency relating to the subject
        Facilities, and that if unbeknownst to Plaintifi such a complaint, charge, or lawsuit has
        been filed on his behalf, he or it will use his or its best efforts to cause it immediately to be
        withdrawn and dismissed with prejudice.
Case 0:19-cv-60043-BB Document 25-1 Entered on FLSD Docket 04/25/2019 Page 7 of 10


                    8.t{      "fftc partrm and their Ctrun*el agrrt lo cxocutc any anl sll l'urllrcr
                                                                                                     docuncnm
           ;rntl gx:rtinn irnv *lrd all furthcr aclr rsrtnnahly rnu"rsary rr ux"-lful in cnrr-ving (tul lh$
           prol' r sieins $nd puryxlscs o f' th is A gycrr.mcnt

                   X.9 ln any ilcti(,rt rtr olhcr prtrur,uding lo cnlirrcc nghl-s untlcl' lhrs Agrccmcnt.
           thc prr:vutltng Pany sltall rccovur fnrm tltc lming purty all dllorncys' frts. litiggtion
           cxpenrcs. uxl cc.rlt.

                    8.10       'l'ltc I'utics alircc thnt any arnhiguitir.s in lhirr Agrccmcnt shall not hc
           conslrucrl agauut ttrc dralicr of thc Agrcrmenr.

                   :{. ! I Thr: Parties aeknorvledge that all Recitals anrUor "WH[':RiiAS" cllu'ier
           preccttng paragraph I arc incorpomtr.d us a nratcrul Jxrrt ol this Agreenxnt-
                    t{.    '[his Agrcuttent is crrtcretl into in, arul shall hc gtrvemcrl hy and conslrued
                          l2
           und ittlerptctcd tn itccrtnlalrcc wilh llrc suhslanlil'c laws of the Stutc of Ilorida.



                    lN WIINITSS lVllLItliOI,,              thc         Itilvc cxccutcd this agrccntcnt its ol lhc
           dfltc{s) set lirr-th hulorv:


           DAniD:         March   ltl ,u,,
                                                                                      Spcncc




           I)AI'I;l).     Marr."h=p Jotu
                                                                                        \"t't(' IIH vt,. tt.\(   J   F,

                                                                    l\('..   rlthla   ll.{Pl}} l,lQti(}R


                                                  'l'i
                                                         t I r-':




           DArHI): MarchJ*2               art -- C',flyt'g ?U <Eu,/,*                                       -
                                                 lr,rr X['R tI t l'R(]l'llR.l'ltS l\('.


                                                  'l rtlc.
Case 0:19-cv-60043-BB Document 25-1 Entered on FLSD Docket 04/25/2019 Page 8 of 10


                                               E)GIIBIT A

        For purposes of this Agreement, "2010 ADAAG standards' refers to the ADA
        Accessibility Guidelines 28 C.F.R. Pt.36, App. A.

        The following modifications are to be made by Defendant I(ERALA PROPERTIES
        INC.:

           (a) To the extentthis Defendant has the responsibility or ability to make any alterations
               to the parking lot spaces at the subject property, all accessible parking spaces shall
               fully comply with section 502 of the 2010 ADAAG standards.

           (b) To the extent this Defendant has the responsibility or ability to make any alterations
               to the parking lot spaces at the subject property, all accessible parking spaces with
               ramps in the access aisle or accessible parking space shall be modified in the
               following rnanner:
                    . Option 1: Remove the existing ramp and provide a curb-cut ramp compliant
                       with section 405 or 406 ofthe 2010 ADAAG standards. The landing of the
                       new ramp shall be aligned and on the shortest possible distance from the
                       end of the access aisle of the accessible parking space.
                    o Option 2: Keep the existing ramp in place. If the existing ramp does not
                       fully comply with section 405 or 406 of the 2010 ADAAG standards,
                       modifr the existing ramp so it is in full compliance with either section 405
                       or 406 of the 2010 ADAAG Standards. Restripe the accessible parking
                       space and access aisle so the access aisle is adjacent to the ramp and the
                       ramp does not protrude into the access aisle or accessible parking space.
                       The new accessible parking space(s) shall fully comply with section 502 of
                       the 2010 ADAAG Standards.
           (c) To the extentthis Defendant has the responsibility or ability to make any alterations
               to the parking lot spaces at the subject property, all ramps providing an accessible
               route shall comply with either section 405 or 406 of the 2010 ADAAG Standards.
               However, if it is not technically feasible to provide a maximum surface slope for
               the ramp of l:12, after providing PlaintifPs counsel with notice of such
               infeasibility, as a readily achievable alternative, the maximum surface slope of that
               particular ramp shall be permitted to be 1:10.
           (d) To the extent this Defendant has the responsibility or ability to make any alterations
               to the parking lot spaces at the subject property, all accessible parking spaces that
               serve a particular building shall be located on the shortest accessible route from the
               accessible parking space to the accessible entrances in compliance with section
               208.3.1 of the 2010 ADAAG standaxds. Any accessible parking space that does
               not comply with section 208.3.1 of the 2010 ADAAG Standards shall be relocated
               so it complies with section 208.3.1 of the 2010 ADAAG standards. If new
               accessible parking spaces are located across a vehicular way, then a marked access
               route shall be provided along the access route within the vehicular way and the
               exposure to the vehicular way shall be minimized to the maximum extent possible.
               All new accessible parking spaces shall comply with section 502 of the 2010
               ADAAG standards.
           (e) To the extent this Defendant has the responsibility or ability to make any alterations
Case 0:19-cv-60043-BB Document 25-1 Entered on FLSD Docket 04/25/2019 Page 9 of 10


                 to the parking lot spaces atthe subjectproperty, one accessible route compliantwith
                 section 403 of the 2010 ATTAAG Standards shall be provided within the Property
                 from the public sidewalk or street to the accessible entrances of the Property in
                 compliance with section206.2 of the 2010 ADAAG Standards.
                    o If this access route crosses a vehicular way, a marked zrccess route shall be
                        placed onto the surface of the vehicular way and the distance of this marked
                        accessible route should be the smallest possible technically feasible distance
                         available.
                        oIfthe cost ofproviding an accessible route from the public sidewalk exceeds
                         $4,000.00 or is not technically feasible, after providing Plaintiff s counsel
                         with notice of such cost or infeasibility, it shall be declared not readily
                         achievable to provide an access route leading from the public sidewalk to
                         the accessible entrances of the Property.
           (0    To the extent this Defendant has the responsibility or ability to make any alterations
                 to the parking lot spaces at the subject property, any vertical rises exceeding ll2
                 inch       in
                            height along the accessible route within the Property shall be
                 removed/flattened to a maximum height of % inch. Vertical rises exceedng U4
                 inch in height but not exceeding 112 inch shall be beveled at a maximum slope of
                 l:2.


        The following modilications are to be made by Defendant SOUTH ATLANTIC
        BEVERAGE INC., dtbla HAPPY LIQUOR:

        INTERIOR

           (g)   It is agreed it is not readily achievable to modifu the counter where goods and
                 services are transacted to fully comply with section 904.4 of the 2010 ADAAG
                 standards. As a readily achievable altemative, a sign shall be posted in a visible
                 area on or about the counter where financial transactions occur stating, "Assistance
                 Available" and containing the lnternational Symbol of Accessibility. Moreover, a
                 clipboard shall be made available to disabled patrons.
                        o
                        In the alternative to a sign and clipboard, a hinged drop-down counter may
                        be installed. This counter shall be placed at the proper height and utilize the
                        proper dimensions in compliance with section 904 of the 2010 ADAAG
                         standards. When the drop-down counter is folded up, a sign shall be affixed
                            in a visible   location which contains the lnternational Symbol of
                        Accessibility.
           (h) It is agreed it is not readily achievable to maintain a minimum 36-inch-wide access
               route to all publicly accessible areas of the store. As a readily achievable
               altemative, it shall be permiued to have the clear width ofthe accessible route inside
               the store decrease to a minimum width of 32 inches for a maximum distance of 24
               inches. Otherwise, a policy of maintaining an accessible route with a minimum
               clear width of 36 inches to all publicly accessible areas of the store shall be
                 enforced.
           (i)   The maximum height of a threshold at the accessible entrances shall be 3/q inch as
                 long as the threshold is beveled at a maximum slope of 1:2. Otherwise, the
                 maximum unbeveled height of the threshold at accessible entrances shall be %inch.
Case 0:19-cv-60043-BB Document 25-1 Entered on FLSD Docket 04/25/2019 Page 10 of 10



        RESTROOMS

           (a) The clear width of the door to the accessible restroom shall be modified, so the
               minimum clear width is 32 inches and in compliance with section 404.2.3 of the
               2010 ADAAG Standards.
           (b) Signage shall be posted adjacent to each accessible restroom door in compliance
               with sections 216.8 and 703 of the 2010 ADAAG Standards.
           (c) At least one (l) sink in each accessible restroom shall be modified, so it has
               adequate knee and toe clearance in compliance with section 306 of the 2010
               ADAAG Standards.
           (d) The height of the mirror shall be modified, so the bottom edge of the reflective
               surface of the mirror has a maximum height of 40 inches above the finished floor.
           (e) Grab bars shall be installed adjacent to the accessible toilets in the restroom and the
               grab bars shall comply with section 609 of the 2010 ADAAG standards and shall
               be configured in a manner consistent with section 604.5 of the 2010 ADAAG
              standards.
           (f) As a readily achievable     alternative to making the above modifications to the
              restoom, Defendant has already enforced a stringent policy of closing the restroom
              to the public. Defendant shall post a permanent sign in a visible area indicating the
              restroom is closed to the public or for employees only. However, if Defendant
              chooses to close the restroom to the public, they must notiff Plaintiff via email as
              set forth in section 6.1, within thirty (30) days of the fully executed Agreement, that
              Defendant is choosing to close the restroom to the public. If, after the elapse of the
              time period set forth tn2.l, Plaintiffor his attorney is given access to the restroom,
              this would be a material breach of this Consent Decree and would be sufficient on
              its own to warrant a finding of material breach against Defendant.




                                                     10
